Writer’s E-Mail: dedelstein@kkwc.com Writer’s Direct Dial: 212.880.9892 August 24, 2011 VIA EDGAR Mr. Vince Distefano Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Rochdale Core Alternative Strategies Master Fund LLC File No.:811-21963 (“Master Fund”) Dear Mr. Distefano: Transmitted herewith is Amendment No. 11 to the Registration Statement, under the Investment Company Act of 1940, as amended, for the Master Fund. These amendments reflect revisions (i) in response to the oral comments that you provided (which are described more fully in the separate response letter), (ii) to include disclosure about the Master Fund’s new directors for whom the Master Fund’s investors voted upon at a meeting held on August 12, 2011, and (iii) to provide updated disclosure about the Master Fund’s sub-adviser. If you have any questions regarding the foregoing or the registration statement itself, please do not hesitate to contact me at 212-880-9892. Respectfully yours, /s/ Darren J. Edelstein Darren J. Edelstein cc: Kurt Hawkesworth, Esq. Robert S. Schneider. Esq.
